[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 10-10278                 OCT 13, 2010
                         Non-Argument Calendar             JOHN LEY
                                                             CLERK
                       ________________________

                D.C. Docket No. 3:09-cr-00015-MMH-JRK-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

JIMMY A. JONES,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 13, 2010)

Before EDMONDSON, BLACK and MARTIN, Circuit Judges.

PER CURIAM:
       Jimmy A. Jones received a 180-month sentence, the statutory minimum

under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), after pleading

guilty to possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1). On appeal, Jones asserts the district court erred in sentencing him

under the ACCA because one of his prior crimes—resisting an officer with

violence in violation of Florida Statute § 843.01—should not qualify as a

predicate offense under the statute.

       The district court did not err in finding that Florida Statute § 843.01

constitutes a predicate offense under the ACCA.1 A predicate “violent felony” is

any crime punishable by more than one year in prison and that “has as an element

the use, attempted use, or threatened use of physical force against the person of

another.” 18 U.S.C. § 924(e)(2)(B)(i).2 To determine whether a prior conviction

is a qualifying offense under the ACCA, we apply a categorical approach. United

States v. Harrison, 558 F.3d 1280, 1284 (11th Cir. 2009). That is, we look only



       1
         We review de novo a district court’s determination that a particular conviction qualifies
as a “violent felony” under the ACCA. United States v. Canty, 570 F.3d 1251, 1254 (11th Cir.
2009).
       2
          A crime can also be a “violent felony” if it is punishable by more than one year in
prison, and “is burglary, arson, or extortion, involves use of explosives, or otherwise involves
conduct that presents a serious potential risk of physical injury to another.” 18 U.S.C.
§ 924(e)(2)(B)(ii). It appears that neither the court nor the parties addressed this residual clause
in the district court, so we will not address it on appeal.

                                                  2
at “the fact of conviction and the statutory definition of the prior offense.” Id.

(quotation omitted).

      The Supreme Court has held that the type of “physical force” required under

the ACCA is “violent force—that is, force capable of causing physical pain or

injury to another person.” Johnson v. United States, 130 S. Ct. 1265, 1271 (2010)

(holding that simple battery—the actual and intentional touching of another—does

not constitute a predicate offense because the ACCA requires “violent force,” not

merely offensive contact). Though the meaning of “physical force” is a question

of federal law, not state law, we are bound by the Florida Supreme Court’s

interpretation of the elements of the statute at issue. Id. at 1269.

      Florida Statute § 843.01 states in pertinent part: “Whoever knowingly and

willfully resists, obstructs, or opposes any officer . . . in the lawful execution of

any legal duty, by offering or doing violence to the person of such officer . . . is

guilty of a felony of the third degree . . . .” As to the sort of force required to

sustain a conviction under § 843.01, Florida appellate courts have held that

“violence is a necessary element of the offense,” indicating that mere offensive

touching, like in simple battery, would not suffice. See Rawlings v. State, 976 So.




                                            3
2d 1179, 1181 (Fla. 5th DCA 2008); Harris v. State, 5 So. 3d 750, 751 (Fla. 1st

DCA 2009).3

       Moreover, the Florida Supreme Court has specifically recognized the

distinction drawn by the U.S. Supreme Court in Johnson—namely, that the

offensive touching involved in simple battery does not rise to the level of “violent

force.” In State v. Hearns, the Florida Supreme Court explained that battery on a

law-enforcement officer requires merely nonviolent, albeit unwanted, contact, and

that it need not involve “the use or threat of physical force or violence.” See 961

So. 2d 211, 215 (Fla. 2007). Accordingly, the court held that battery on a law-

enforcement officer does not constitute a “forcible felony” under Florida law. Id.

at 218–19.

       But, as a Florida appellate court has explained, “[R]esisting an officer with

violence to his or her person, in violation of section 843.01, differs significantly

from simple battery on a law enforcement officer . . . .” Harris, 5 So. 3d at 751.

In other words, because “violence is a necessary element of the offense,”

Rawlings, 976 So. 2d at 1181, “resisting an officer with violence” is unlike the



       3
         When the state supreme court has not definitively determined a point of state law, we
are bound to adhere to decisions of the state’s intermediate courts absent some indication that the
state supreme court would hold otherwise. Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623,
627 (11th Cir. 1996).

                                                 4
mere touching at issue in simple battery. Rather, a violation of § 843.01 involves

the sort of “violent force” contemplated by the Supreme Court as falling within the

scope of the ACCA.4 Johnson, 130 S. Ct. at 1271.

       Applying a categorical approach, we conclude that a conviction under

Florida Statute § 843.01 constitutes a predicate “violent felony” under the ACCA.

Accordingly, Jones’s sentence is affirmed.5

       AFFIRMED.




       4
          Jones argues that the “offering or doing violence” element of § 843.01 cannot satisfy the
ACCA’s “violent force” requirement because a defendant could “offer[] or do[] violence” in a
merely negligent or reckless way. We are unpersuaded by this argument. Even if § 843.01 is a
general intent crime, see Frey v. State, 708 So. 2d 918, 920 (Fla. 1998), the fact remains that the
sort of force contemplated by the statute is “violent force,” see Rawlings, 976 So. 2d at 1181
(“[V]iolence is a necessary element of the offense.”). This is sufficient for liability under the first
prong of the ACCA, 18 U.S.C. § 924(e)(2)(B)(i).
       5
          Jones also contends that the district court erred by concluding it was bound by an
unpublished opinion, United States v. Jackson, 355 Fed. App’x 297 (11th Cir. 2009). We review
the court’s reliance on Jackson only for plain error because Jones did not object in the district
court. See United States v. Frank, 599 F.3d 1221, 1238 (11th Cir. 2010) (reviewing for plain
error where the defendant failed to object). Here, the court even specifically asked if either party
disagreed that Jackson controlled, and Jones said nothing.
        We conclude that any error did not affect the outcome of the proceedings. See United
States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir. 2005) (holding we may correct an error only
if, among other things, the error “affected the outcome of the district court proceedings”)
(quotations omitted). The district court specifically stated that, even without Jackson, “the only
conclusion one can come to” using the categorical approach is that Florida Statute § 843.01
constitutes a predicate offense under the ACCA.

                                                  5